          Case 1:18-cv-00637-RP Document 115 Filed 09/17/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

Defense Distributed, Second Amendment              §
Foundation, Inc.                                   §
                                                   §      NO: AU:18-CV-00637-RP
vs.                                                §
                                                   §
Gurbir S. Grewal, Michael Feuer, Andrew
Cuomo, Matthew Denn, Josh Shapiro, Thomas
Wolf

                                                ORDER


        The Court hereby sets and directs the parties, or counsel acting on their behalf, to appear by
phone for a telephone status conference on September 28, 2020 at 09:40 AM . Counsel for
Plaintiff shall be responsible for coordinating the call and providing dial-in information at least 24
hours prior to the hearing to the Courtroom Deputy at julie_golden@txwd.uscourts.gov.




                SIGNED on 17th day of September, 2020.



                                                       ______________________________
                                                       ROBERT PITMAN
                                                       UNITED STATES DISTRICT JUDGE
